Title: To George Washington from William Fitzhugh, 17 August 1779
From: Fitzhugh, William
To: Washington, George


        
          Dear General
          Low’r Marlbro’ [Md.] Augst 17th 177⟨9⟩
        
        I had the Honor to receive your favor of the 25th June & ⟨sh⟩ou’d have wrote you Long before this, but as the Meeting of Our General Assembly was at Hand, I waited for the Events in order to Give you the Results of their Proceedings, Especially, relating to Our Army, Speculating, Ingrossing &c.
        We have Pass’d an Act to provide Annually for Our Offi⟨cers⟩, One Compleat Suit of Regimentals, 4 Shirts, & an Allowance of ⟨Rum⟩, Sugar, Tea, Coffee, Chocolate, Tobo &c. at the Current Prices of such Articles—When the War Commenc’d, & left it at the Officers Choice, to ⟨rec⟩ieve If He Pleases £750 Currcy Instead of the Regimentals & Shirt⟨s⟩ & have Provided an Allowance of Rum & Tobo for the Non Comission’d Offrs & Soldiers: We have Also Continu’d the

Prohibition on the ⟨ex⟩port of all Kinds of Provision, & Pass’d an Act to prevent forestal⟨ling⟩ & Ingrossing & to Eppreciate our Money, With very severe Pena⟨ltie⟩s, & Have Appointed a Committee in Every County to See it Du⟨ly⟩ Executed, By this Act all provissions Purchas’d, Except what may be ⟨mutilated⟩bt—Sufficient to Serve the Family of the Purchaser 12 Months, ⟨if adv⟩iseable for the Publick Use, & there is such provission made respecting the Sale of Goods & Merchandise, As will nearly amount to the s⟨to⟩ppage of Trade, & I hope will have a Good Effect, Especially as we have at the Same time laid a Tax on All Estates Real & Personal of £13 ⟨mutilated⟩ the Hundred, to be Collected by the first Day of November Next, These Several Regulations, with Heavy Taxes, I think must Shake ⟨the⟩ Speculators, tho there are several Wealthy Companys, who have Plac’d their Agents from one End of the Continent to the Other, ⟨mutilated⟩ the Stead of One of them, Don Jaun, a Spaniard at Philidelphia, Call’d ⟨the⟩ Spanish Embassador, & much will Depend on the measures adopted in other States.
        With respect to the fuling up our Batalions, Recruiting is to Continue & we have made an Additional Allowance to every recrut of a suit of Cloaths, a Shirt, Hat, & Shoes & Stockens.
        I am Greatly Oblig’d to your Excellency for the Several Judicio⟨us⟩ Hints Contain’d in your Letters of the 10th of April, & 25th of June, Particularly those relating to Our Officers, & the Black Tribe of Speculators: They had much weight in our Legislature, And Assisted Our Deliberations; I cou’d wish That Congress, wou’d bend their Attention, to some General Regulation respecting Trade, Forestaling, Ingrossing, & Speculateing, to be Recommended to the whole United States. It wou’d remove the Evil Effects of that Jealousy, which the States Entertain of One another respectively, regarding their Trade, Indeed (If adopted) the very foundation of its Existance, & Greatly Strengthen the Union.
        I have reflected with Concern on the Long & Tedious Confinement of Our Prisoners at york & Long Island, I mean Our Officers, for I believe the Enemy have Dispos’d off most of Our Private men, & on reading the Report of our Commissioners Lately Appointed to Settle a Cartel, I find that The ⟨Britt⟩ish Declare, They wish not to Exchange for the Officers of the Convention Troops Burgoynes Untill the Regiments to which they belong are also Discharg’d: This is Acknowledgeing an Interrest, in their officers remaining Prisoners, & If not remov’d, will Always Opperate against the Settlement of a Cartel: Seperate the Officers from the Men, & the Interrest Ceases; I believe it is not the Custom of any Nation, to Keep Officers & Privates, Prisoners of War together, Wherefore, I presume this Singular Instance, has

proceeded, from Some Article of the Convention of Sarratoga. Congress Resolv’d, That the Convention was Broken on the Part of Burgoyne & therfore refused to Comply, with one Capitol Article, which was Suffering the troops to Embark at Boston to be transported to Great Brittain; If the Convention was Broken, As I have no Doubt it was, Why Comply with any Part, or Article of it? Does it not Imply a Contradiction, Unfavorable to the Wisdom or Justice of Congress? I am ⟨con⟩fident, If that Honorable Body Had reflected a Moment on ⟨the⟩ Impropriety, & Evil Consequences of Keeping such a Number of O⟨ffic⟩ers & Men together, they never wou’d have Suffer’d it, & wou’d Eve⟨n n⟩ow, Seperate them Immediately. The Impolicy of this Indulgence is ⟨rea⟩lly Obvious, Had the Men been Seperated from their Officers They wou’d have Mingl’d with the Inhabitants of the Several States, & ⟨most⟩ of them become Good & Useful Citizens, We shou’d have Gain’d Strength, & the Enemy been Weaken’d by it; Common Soldiers, when th⟨ey⟩ have an Oppertunity, are fond of Quiting the Military Service & ⟨espec⟩ially on a Continent like this, where they can be so readily Ac⟨quain⟩ted with the Necessaries of Life: Your Excellency will N⟨aturall⟩y Conceive, that I am rather Sanguine on this Subject, & may Im⟨part⟩ it to Interrest, It is true, I have the Feelings of a Father, for a C⟨apt⟩ive Son, & sincerely regret His Long Detention from His Countrys Ser⟨vice⟩, As well as Improvement in His Profession, But Still am Clea⟨r⟩ in Oppinion, That, Justice, Sound Policy, & the Publick Good, require an Immediate Seperation of the Officers from the Soldiers or Priv⟨ate⟩ Men of that Army.
        B⟨e pleas’⟩d to Accept my thanks for the Kind mention you make of my Son. I have not had a Letter from Him Since the 10th of July He was then very well on Long Island, & Seems Satisfied with Every thing except His Loss of time, The Letters which I mention’d, as Stop’d by an Officer on the Brittish Lines, were not to Have Pass’d by Head Quarters, but through the Hands of Our Commissary of Prisoners Via Philadelphia; I have now requested my Son to Send His Letters by Way ⟨of⟩ Head Quarters, & take the Liberty to Inclose you One for Him.
        I ⟨ver⟩y sincerely Congratulate you on the Success of Our Arms at Stoney Point. It was a Glorious Action, & reflects much Honor & Credit on the Brave Officers & Men who Peform’d it.
        I have been Lately Afflicted with the Gout, & am so Blind that I cannot Walk out without a Guide, These Infirmities I am Affraid will Disable me to Continue in the Publick Service, Tho I am Determin’d If Possible to Hold out, Untill there is ⟨a H⟩appy End to the War.
        Mrs Fitzhugh Presents Her respectful Compliments, & Joins with me in best wishes for Your Health, & Success in Arms. I Have the

Honor to be with the Warmest Affection & Regard Yr Excellencys Most Obedt & Oblig’d Hl. Sert
        
          Willm Fitzhugh
        
      